AO 2450 (Rev. 09/ 19)   Judgment in a Criminal Case for Revocations
                        Sheet I



                                      UNITED STATES DISTRICT COURT
                                                          Southern District of Ohio

            UNITED STATES OF AMERICA                                   )) JUDGMENT IN A CRIMINAL CASE
                                 V.                                    ) (For Revocation of Probation or Supervised Release)
                                                                       )
                        Quincy Showes
                                                                       )
                                                                       ) Case No. 1:12cr095-3
                                                                       ) USM No. 70-538-061
                                                                       )
                                                                       ) Ty Foster, Esq.
                                                                                                   Defendant's Attorney
THE DEFENDANT:
~   admitted guilt to violation of condition(s)          ---=
                                                            s -=-
                                                               e-=-
                                                                 e ~b~e~lo
                                                                         ~w~ - - - -- - of the term of supervision.
•   was found in violation of condition(s) count(s)                                  after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number              Nature of Violation                                                                    Violation Ended
1                                new law violation                                                               05/06/2021

2                                failure to refrain from unlawful possession of a controlled                     05/06/2021

                                 substance



       The defendant is sentenced as provided in pages 2 through - -5- - of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untfl all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant' s Soc. Sec. No.: 8568                                                  06/17/2021

Defendant's Year of Birth:            1987

City and State of Defendant's Residence:                                  ~                         Sig nature of Judge
Cincinnati, Ohio




                                                                              r ,"1
                                                                                 Michael R. Barrett, United States District Judge
                                                                                                  Name and Title of Judge


                                                                                                       7i-t1). L
                                                                                                              Date
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2- Imprisonment
                                                                                               Judgment -   Page   - =
                                                                                                                     2-   of   5
DEFENDANT: Quincy Showes
CASE NUMBER: 1:12cr095-3


                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
terrn of:
One (1) day with credit for time served.




      D   The court makes the following recommendations to the Bureau of Prisons:




      D The defendant is remanded to the custody of the United States Marshal.

      D   The defendant shall surrender to the United States Marshal for this district:

          D    at   _ _ _ _ _ _ _ __ D                 a.m.      D p.m.    on

          D    as notified by the United States Marshal.

      D   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          D    before 2 p.m. on
          D    as notified by the United States Marshal.
          D    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                     to

 at    _ _ _ __ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                             UNITED STATES MARSHAL


                                                                          By
                                                                                          DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                                 Judgment-Page     3     of       5
DEFENDANT: Quincy Showes
CASE NUMBER: 1:12cr095-3
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 Twelve (12) months with 180 days Home Detention.




                                                  MANDATORY CONDITIONS
I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check ifapplicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check ifapplicable)
5.    l!f You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.     D You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3A - Supervised Release
                                                                                                  Judgment- Page     4     of       5
DEFENDANT: Quincy Showes
CASE NUMBER: 1:12cr095-3

                                   STAND ARD CONDITIONS OF SUPERVISION
As part of your s upervised release, you must comply with the follow ing standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior whi le on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

I.     You must report to the probation office in the federal judicial di strict where you are authorized to reside within 72 hours of
       your re lease from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
       different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
       and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
       from the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anyth ing about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
       officer within 72 hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
       officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
       from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
       officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
       or your job responsibilities), you must notify the probation officer at least IO days before the change. If notifying the
       probation officer at least IO days in advance is not possible due to unanticipated circumstances, you must notify the probation
       officer within 72 hours of becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
       been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
       permission of the probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I0.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
       that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
       nunchakus or tasers).
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infomrnnt
       without first getting the pennission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
       may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
       contact the person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                           Date
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 3B - Supervised Release
                                                                                        Judgment-Page   5     of      5
 DEFEN DANT: Quincy Showes
 CASE NUMBER: 1:12cr095-3

                                   ADDITIONAL SUPERVISED RELEASE TERMS
1. The individual under supervision shall participate in the Home Detention component of the location monitoring program
for a period of 180 days. While on home detention in the location monitoring program, you are restricted to your residence
at all times, except for employment; education; religious services; medical, substance abuse, or mental health treatment;
attorney visits; court appearances; court-ordered obligations; or other activities as preapproved by the officer.
The individual under supervision shall abide by all of the requirements established by the probation office related to the
use of this location monitoring technology. The individual under supervision shall pay all or part of the costs of location
monitoring based on his ability to pay as determined by the probation officer.

2. The defendant shall participate in random drug testing and/or treatment for substance abuse, under the direction of the
probation officer.

3. Any unpaid balance of the defendant's fine is subject to being rescinded at the commencement of supervision.
